United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.H., Appellant
and
INTERNAL REVENUE SERVICE,
Chamblee, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2148
Issued: September 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 25, 2010 appellant filed a timely appeal from a July 20, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) that found that she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $267.42 because OWCP did not deduct premiums for health benefits and optional and

1

5 U.S.C. §§ 8101-8193.

basic life insurance for the period March 14 through April 10, 2010; and (2) whether OWCP
properly denied waiver of the overpayment.
On appeal she asserts that, as she was found without fault in the creation of the
overpayment, it should be forgiven.
FACTUAL HISTORY
On May 4, 2005 appellant, then a 40-year-old customer service representative, filed an
occupational disease claim, alleging that employment duties caused right carpal tunnel
syndrome. OWCP accepted the condition of sprain/strain of the right hand as employment
related, and under a separate claim, accepted that she sustained employment-related tendinitis of
the left wrist. The claims were doubled on October 20, 2006, and appellant was placed on the
periodic compensation rolls. On August 30, 2006 she filed an occupational disease claim for
tenosynovitis of the right wrist. After initially denying the claim on January 16, 2007, on
April 23, 2007, an OWCP hearing representative remanded the case for further development.
The three claims were combined on April 26, 2007, and on June 25, 2007, OWCP accepted the
additional condition of aggravation of congenital reduction deformities of the right upper limb.
On June 8, 2010 appellant elected civil service retirement benefits, effective that day. She
received FECA benefits through June 7, 2010.
On June 10, 2010 OWCP issued a preliminary finding that an overpayment of
compensation in the amount of $267.42 had been created for the period March 14 through
April 10, 2010. OWCP explained that the overpayment occurred because premiums for health
benefits and basic and optional life insurance were not deducted from her compensation for this
period. She was found not at fault and was provided an overpayment action request and
overpayment questionnaire.
The record contains Federal Employees’ Health Benefits (FEHB) forms showing that
appellant was enrolled under code number F82 and that she had basic life insurance and had
selected code E1 optional life insurance. An overpayment worksheet indicates that appellant’s
health insurance premium for code F82 for the period March 14 through April 10, 2010 was
$251.52, her basic life insurance premium was $14.70, and her optional life insurance premium
was $1.20, for a total of $267.42. A FECA payment print-out indicates that these deductions
were not made for the period March 14 through April 10, 2010.
Appellant did not respond to the preliminary overpayment finding.2 By decision dated
July 20, 2010, OWCP finalized the preliminary overpayment decision, finding that appellant
received an overpayment in compensation in the amount of $267.42 and, while she was not at
fault, she was not entitled to waiver of the overpayment because she failed to supply the
requested overpayment questionnaire. Appellant was ordered to repay the overpayment in full.

2

Concurrently with development of the overpayment, on June 24, 2010 OWCP notified appellant that she had
been offered a position at the employing establishment which was found suitable. Appellant was notified of the
penalty provisions of section 8106(c)(2) of FECA and given 30 days to respond. In correspondence dated July 9,
2010, appellant disagreed with the suitability finding. She did not mention the preliminary overpayment finding.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3
The Office of Personnel Management (OPM), rather than OWCP, has jurisdiction over
the matter of health insurance deductions from compensation, and over enrollment under the
FEHB.4 OPM regulations provide guidelines for the registration, enrollment and continuation of
enrollment for federal employees. In this connection, section 890.502(a)(1) provides that an
employee or annuitant is responsible for payment of the employee’s share of the cost of
enrollment for every pay period during which the enrollment continues. In each pay period for
which health benefits withholdings or direct premium payments are not made but during which
the enrollment of an employee or annuitant continues, he or she incurs an indebtedness due to the
United States in the amount of the proper employee withholding required for that pay period.5 In
addition, section 890.502(c)(1) provides that an agency that withholds less than or none of the
proper health benefits contributions from an individual’s pay, annuity or compensation must
submit an amount equal to the sum of the uncollected deductions and any applicable agency
contributions required under section 8906 of Title 5 of the United States Code, to OPM for
deposit in the Employees Health Benefits Fund.6 When OWCP deducts less than the proper
health benefit premium for the coverage selected, an overpayment in compensation is created.7
The Board has recognized that, when an under withholding of health insurance premiums is
discovered, the entire amount is deemed an overpayment in compensation because OWCP must
pay the full premium to OPM when the error is discovered.8
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.9 The coverage for basic life insurance is effective unless waived,10 and
the premiums for basic and optional life coverage are withheld from the employee’s pay.11 At
separation from the employing establishment, the FEGLI insurance will either terminate or be
continued under “compensationer” status. If the compensationer chooses to continue basic and
optional life insurance coverage, the schedule of deductions made will be used to withhold
3

5 U.S.C. § 8102(a).

4

Raymond C. Beyer, 50 ECAB 164 (1998).

5

5 C.F.R. § 890.502(a)(1).

6

5 U.S.C. § 8906; 5 C.F.R. § 890.502(c)(1).

7

See John Skarbek, 53 ECAB 630 (2002).

8

James Lloyd Otte, 48 ECAB 334 (1997).

9

5 U.S.C. § 8702(a); 5 C.F.R. § 870.201.

10

5 U.S.C. § 8702(b); 5 C.F.R. § 870.204(a).

11

5 U.S.C. § 8707.

3

premiums from his or her compensation payments.12 When an underwithholding of life
insurance premiums occurs, the entire amount is deemed an overpayment of compensation
because OWCP must pay the full premium to OPM upon discovery of the error.13 OWCP
procedures provide that in order to be eligible for optional life insurance, a claimant must also be
enrolled in basic life insurance coverage.14
ANALYSIS -- ISSUE 1
The record supports that for the period March 14 through April 10, 2010, OWCP did not
make deductions from appellant’s FECA benefits for her enrollment in FEHB code F82, or for
her basic and optional life insurance premiums. OWCP established that the premium for health
insurance code F82 for this period was $251.52, $14.70 for basic life insurance, and $1.20 for
optional life insurance. There is no evidence that appellant waived coverage. When an under
withholding of these premiums is discovered, the entire amount is deemed an overpayment in
compensation because OWCP must pay the full amount of the premium to OPM when the error
is discovered.15
The Board therefore finds that OWCP should have deducted these premiums and did not.
This created an overpayment in compensation in the amount of $267.42. The Board will affirm
the July 20, 2010 decision with regard to fact and amount of overpayment due to the
nondeduction of premiums for health benefits and basic and optional life insurance.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”16 Section 10.438 of OWCP regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good

12

Id. at § 8706(b); 20 C.F.R. § 870.401.

13

Id. at § 8707(d); Keith H. Mapes, 56 ECAB 130 (2004).

14

Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments, Life Insurance, Chapter 5.401.4(a)
(August 2004).
15

James Lloyd Otte, supra note 8; Keith H. Mapes, supra note 13.

16

5 U.S.C. § 8129.

4

conscience.17 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.18
ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.19 Appellant,
however, had the responsibility to provide financial information to OWCP,20 and did not do so.
In its preliminary determination dated June 10, 2010, OWCP clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if she failed to furnish the requested financial information within 30 days.
Appellant did not submit a completed overpayment questionnaire or otherwise submit financial
information supporting her income and expenses at any time prior to the July 20, 2010 decision
over which the Board has jurisdiction.21 Thus, OWCP did not have the necessary financial
information to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience as it would cause a financial burden.
Consequently, even though appellant was without fault, as she did not submit the financial
information required under section 10.438 of OWCP’s regulations, which was necessary to
determine her eligibility for waiver, OWCP properly denied waiver of recovery of the
overpayment in the amount of $267.42.22
With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits
under FECA.23 As appellant is no longer receiving wage-loss compensation, the Board does not

17

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
18

20 C.F.R. § 10.438.

19

Supra note 17.

20

Supra note 18.

21

The Board’s jurisdiction to consider and decide appeals from final decisions of OWCP extends only to those
final decisions issued within 180 days prior to the filing of the appeal. 20 C.F.R. § 501.3(e).
22

20 C.F.R. § 10.438.

23

Cheryl Thomas, 55 ECAB 610 (2004).

5

have jurisdiction with respect to the recovery of the overpayment under the Debt Collection
Act.24
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $267.42 and that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

24

Id.

6

